Case 3:11-cv-05479-PGS-LHG Document 667 Filed 10/06/20 Page 1 of 1 PageID: 12165




                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY
  ____________________________________

  In re: Effexor XR Antitrust Litigation                Lead case: 3:11-cv-05479-PGS-LHG
                                                        (D.N.J.)
  This Document Relates to:
                                                        ORDER
  All Actions

  ____________________________________

           THIS MATTER having come before the Court on the parties’ application to appoint a

  mediator and stay discovery deadlines (ECF No. 647) and the Court’s prior Orders appointing

  Faith Hochberg, U.S.D.J. (Ret.), as the mediator and staying deadlines for six months (ECF Nos.

  648, 660); and on Plaintiffs’ Motion to Continue the Stay Pending Mediation and Extend Pending

  Deadlines (ECF No. 663); and for good cause otherwise appearing;

           IT IS on this 6th day of October, 2020,

           ORDERED that discovery is hereby stayed until the later of (a) November 16, 2020 or (b)

  the date the Parties’ mediation is concluded.

           ORDERED that all fact discovery will close five months after the later of (a) November

  16, 2020 or (b) the date the Parties’ mediation is concluded.

           ORDERED that the parties shall promptly notify the Court of the status of this matter upon

  conclusion of the mediation.

           ORDERED that the parties shall meet and confer a proposed schedule upon the later of

  (a) November 16, 2020 or (b) the date the Parties’ mediation is concluded, consistent with this

  Order.


                                                  ____________________________________
                                                  LOIS H. GOODMAN, U.S.M.J.
